Exhibit 10.2

 

2008 Equity Incentive Plan    Exhibit A to    Notice of Award

UCN, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

A. The Board of Directors (the “Board”) and stockholders of UCN, Inc. (“the
Company”) have adopted the 2008 Equity Incentive Plan (the “Plan”) for the
purpose of attracting and retaining the services of key employees (including
officers and directors), non-employee Board members and consultants and other
independent advisors.

B. Recipient is an individual who is to render valuable services to the Company
or one or more Subsidiaries, and this Agreement is executed pursuant to, and is
intending to carry out the purposes of, the Plan in connection with the grant of
a restricted stock unit award to receive shares of the Company’s common stock
(“Common Stock”) under the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Award. Subject to and upon the terms and conditions set forth in the
Notice of Restricted Stock Unit Grant (the “Grant Notice”) to which this
Restricted Stock Unit Award Agreement is attached as Exhibit A (the Grant Notice
and this Exhibit A are collectively referred to as the “Agreement”), the Company
hereby grants to Recipient, as of the grant date specified in the Grant Notice
(the “Grant Date”) a restricted stock unit award denominated in shares of the
Company’s Common Stock (the “Units”) in the amount specified in the Grant
Notice. Shares of Common Stock (the “Shares”) shall be issuable in respect of
the Units from time to time as specified in the Grant Notice. The number of
Shares issuable in respect of the Units may be adjusted from time to time, as
provided in the Plan.

2. Limited Transferability. The rights under this Agreement, including the Units
and right to receive any Shares, shall not be transferable or assigned by
Recipient other than by will or by the laws of descent and distribution
following Recipient’s death.

3. Privilege of Stock Ownership. The Recipient shall not have any of the rights
of a stockholder with respect to the Units or Shares until the Shares shall be
issued by the Company to the Recipient on the terms stated in this Agreement.

4. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the state of Utah without resort to
that State’s conflict-of-laws provisions.

5. No Employment/Service Contracts. Nothing in this Agreement or in the Plan
shall confer upon Recipient any right to continue in the Service of the Company
(or any Subsidiary employing or retaining Recipient) for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any such Subsidiary) or Recipient, which rights are hereby expressly
reserved by each party, to terminate Recipient’s Service at any time for any
reason whatsoever, with or without cause.

6. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company in
care of the Company



--------------------------------------------------------------------------------

Secretary at the Company’s principal offices at 7730 S. Union Park Ave., Suite
500, Midvale, UT 84047. Any notice required to be given or delivered to
Recipient shall be in writing and addressed to Recipient at the address
indicated on the Grant Notice. All notices shall be deemed to have been given or
delivered upon personal delivery or upon deposit in the U. S. Mail, by
registered or certified mail, postage prepaid and properly addressed to the
party to be notified.

7. Construction. This Agreement is made and granted pursuant to the Plan and is
in all respects limited by and subject to the express terms and provisions of
the Plan, unless, in the specific instance, a provision in this Agreement states
that it supersedes a provision in the Plan. All terms used herein that are
defined in the Plan shall have the same meaning ascribed to such terms in the
Plan. All decisions of the Administrator with respect to any question or issue
arising under the Plan or this Agreement shall be conclusive and binding on all
persons having an interest in this option.

8. Legal Compliance. To the extent required by applicable law at the time the
Shares are issuable to Recipient as provided in the Grant Notice, Recipient
shall make appropriate arrangements with the Company or any Subsidiary employing
Recipient for the satisfaction of all Federal, state or local income and
employment tax withholding requirements applicable to the issuance of the
Shares. Recipient will not be issued any Shares as provided in the Grant Notice
unless the Shares are then registered under the Securities Act of 1933, or the
Company determines that such issuance would be exempt from the registration
requirements of the Securities Act of 1933.

To the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Internal Revenue Code and Department of Treasury regulations
and other interpretative guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date of this Notice. Notwithstanding other provisions of the Plan, no award
provided for in this Agreement shall be granted, deferred, accelerated,
extended, paid out or modified in a manner that would result in the imposition
of an additional tax under Section 409A of the Code upon a recipient of an
award. In the event that it is reasonably determined by the Administrator that,
as a result of Section 409A of the Code, payments in respect of any award may
not be made at the time contemplated by the terms of this Agreement or the Plan,
as the case may be, without causing the Recipient to be subject to taxation
under Section 409A of the Code, the Company may take whatever actions the
Administrator determines necessary or appropriate to comply with, or exempt this
Agreement and Plan from the requirements of Section 409A of the Code and other
interpretive materials as may be issued after the date hereof, which action may
include, but is not limited to, delaying payment to the Recipient to the
earliest date necessary to effect such compliance. The Company shall use
commercially reasonable efforts to implement the provisions of this provision in
good faith; provided that neither the Company, the Administrator of the Plan nor
any employee, director or representative of the Company or of any of its
affiliates shall have any liability to the Recipient with respect thereto.

9. Tax Consequences. The award granted to you under this Agreement will result
in taxable income to you as the Recipient, and you acknowledge that it is your
responsibility, and not the Company’s, to obtain appropriate tax advice for your
situation.

 

2